      Case 1:16-cv-00013-KBJ-RMM Document 165 Filed 11/07/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
AL JAZEERRA AMERICA, LLC, et al,                 )
                                                 )
Petitioners,                                     )
                                                 )
v.                                               ) Civil Action No.: 16-00013 (KBJ/RMM)
                                                 )
GIBSON DUNN & CRUTCHER LLP                       )
                                                 )
Respondent.                                      )
                                                 )


                                             ORDER
       Consistent with this Court’s February 16, 2018 Order, the parties met and conferred to

reach agreement on redactions to several pending sealed motions. They have filed joint motions

to unseal so that redacted versions of those filings may be placed on the public docket. This

Order resolves four such motions, as set forth below.

       Upon consideration of the Parties’ Joint Motion to Unseal (ECF No. 85), for good cause

shown and upon agreement of the parties, it is hereby ORDERED that the motion is

GRANTED, and that certain previously sealed filings shall be placed on the public docket

subject to the following conditions: (1) Petitioners shall file unredacted copies of their Notice Of

Motion To Compel Discovery From Gibson, Dunn & Crutcher, LLP, Memorandum Of Law In

Support Of Motion To Compel Discovery From Gibson, Dunn & Crutcher, LLP, and Proposed

Order accompanying the Motion To Compel Discovery From Gibson, Dunn & Crutcher, LLP

(ECF No. 84); (2) Petitioners shall file the Declaration of Rachel V. Stevens In Support Of

Motion To Compel Discovery From Gibson, Dunn & Crutcher, LLP (ECF No. 84-2) with

redactions applied to sub-points (a) through (d) of paragraph 7, redacted copies of Exhibits C, D,
     Case 1:16-cv-00013-KBJ-RMM Document 165 Filed 11/07/18 Page 2 of 3



and E, and a partially redacted copy of Exhibit M in which the sentence on the first page that

begins “In those . . .” is redacted. The remaining exhibits to the Declaration of Rachel V.

Stevens shall not be redacted; and (3) the publicly filed documents shall be redacted in

accordance with the redactions identified in Appendix A to the Joint Motion to Unseal (ECF No.

85-1).

         Upon consideration of the Parties’ Joint Motion to Unseal (ECF No. 90), for good cause

shown and upon agreement of the parties, it is hereby ORDERED that the motion is

GRANTED, and that certain previously sealed filings shall be placed on the public docket

subject to the following conditions: (1) Gibson, Dunn & Crutcher LLP shall file unredacted

copies of its Notice of Opposition to Petitioners’ Motion to Compel Discovery and Cross-

Motions to Quash Petitioners’ Subpoenas and for Protective Order, the Declaration of Edward C.

Patterson, and Exhibits 1-16 in support of the opposition and cross-motions (ECF No. 89); and

(2) Gibson Dunn shall file its Memorandum of Law in Opposition to Petitioners’ Motion to

Compel Discovery and Cross-Motions to Quash Petitioners’ Subpoenas and for Protective Order,

as well as Exhibit 17 to the Patterson Declaration, with the redactions identified in Appendix A

to the Joint Motion to Unseal (ECF No. 90-1).

         Upon consideration of the Parties’ Joint Motion to Partially Unseal the Reply Brief (ECF

No. 93), for good cause shown and upon agreement of the parties, it is hereby ORDERED that

the Motion is GRANTED, and that certain previously sealed filings shall be placed on the public

docket subject to the following conditions: (1) Petitioners shall file the Reply Brief in Support of

the Motion to Compel Discovery from Gibson, Dunn & Crutcher LLP (ECF No. 91) with

redactions applied to sub-points (a) through (c) on page 3, a portion of a sentence on pages 6 and

7, a portion of two sentences on page 8, and a portion of two sentences on page 11; (2)

                                                 2
     Case 1:16-cv-00013-KBJ-RMM Document 165 Filed 11/07/18 Page 3 of 3



Petitioners shall file the Declaration of Robert Corn-Revere in Support of the Reply Brief (ECF

No. 91-1) with redactions applied to a portion of each of paragraphs 7, 10, 11, and 14, sub-points

(a) through (g) of paragraph 9, and sub-points (a) through (d) of paragraph 12; and (3) the

publicly filed documents shall be redacted in accordance with the redactions identified in

Appendix A to the Joint Motion to Partially Unseal the Reply Brief (ECF No. 93-1).

       Upon consideration of the Parties’ Joint Motion To Unseal (ECF No. 95), for good cause

shown and upon agreement of the parties, it is hereby ORDERED that the Motion is

GRANTED, and that certain previously sealed filings shall be placed on the public docket

subject to the following condition: Gibson, Dunn & Crutcher LLP shall file its Reply

Memorandum of Law in Support of Cross-Motions to Quash Petitioners’ Subpoenas and for

Protective Order (ECF No. 94), with the redactions to pages 3 and 6 that are identified in

Appendix A to the Joint Motion to Unseal (ECF No. 95-1).

       IT IS SO ORDERED.




Dated: November 7, 2018
                                             ROBIN M. MERIWEATHER
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
